Citation Nr: 1046545	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for cold injury of both 
feet.

2.  Entitlement to service connection for degenerative joint 
disease of the knees and legs, claimed as a knee and leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and September 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.

In August 2009, the Board denied the claim for entitlement to 
service connection for a cold injury to the feet.  The Veteran 
appealed this denial to the Court of Appeals for Veterans Claims 
(Court).   In May 2010, the Court granted a Joint Motion for 
Remand filed by the parties, which requested that the Board's 
2009 decision be vacated and remanded.  The appeal has now 
returned to the Board.

The claim for entitlement to service connection for degenerative 
joint disease of the  knees and legs was also previously before 
the Board.  In April 2008, the claim, then characterized a claim 
to reopen, was remanded by the Board.  The claim was then 
reopened in a July 2009 Board decision and remanded again for 
further development.  

The August 2009 Board decision referred the issue of whether new 
and material evidence had been submitted to reopen a claim for 
service connection for bilateral hearing loss to the Agency of 
Original Jurisdiction (AOJ) for adjudication.  As noted above, 
the August 2009 decision has been vacated, and no action has been 
taken on the claim to reopen service connection for hearing loss.  
Therefore, the Board does not have jurisdiction over this 
claim, and it is again referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

In accordance with the May 2010 Joint Motion for Remand, the 
claims on appeal must be remanded for additional evidentiary 
development.  In the motion, the parties agreed that VA had not 
met its duty to assist the Veteran in substantiating his claim 
for service connection for a cold injury to both feet.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The motion specifically 
noted that the Veteran had reported undergoing VA treatment for 
his foot injuries since 1987, but only a few records from this 
period were included in the claims file and the Veteran's 
complete VA medical records had never been requested.  The Board 
notes that any additional VA treatment records procured upon 
remand could contain evidence relevant to the other service 
connection claim on appeal.  Therefore, both claims are remanded 
for the procurement of the Veteran's complete VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of medical 
treatment from the Beckley and Salem VA 
Medical Centers dating from 1987.

2.  If the newly acquired records of VA 
treatment indicate complaints or treatment 
related to the Veteran's feet prior to his 
recent complaints associated with diabetes, 
afford the Veteran a VA examination, with 
an appropriate examiner, to determine the 
nature and etiology of the claimed cold 
injury to the feet.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file, 
including any records of VA treatment 
added to the record, in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, including the 
service treatment records and the Veteran's 
own lay history, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed foot disorders, including 
peripheral neuropathy, are etiologically 
related to any incident of the Veteran's 
active service, including his exposure to 
cold weather.

A complete rationale should be provided for 
all expressed opinions.

3.  Readjudicate the claims on appeal.  If 
the benefits sought on appeal are not fully 
granted, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



